                  Case 5:20-cv-00592 Document 1 Filed 05/15/20 Page 1 of 41




                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE WESTERN DISTRICT OF TEXAS
                                    SAN ANTONIO DIVISION

NICOLAS A. FERRY                                             §
                                                             §
vs.                                                          §     CIVIL ACTION NO. 5:20-cv-00592
                                                             §
BILAL MAMEDOV and                                            §
BOSKURT TRANPORT, INC.                                       §

                 DEFENDANT, BILAL MAMEDOV’S NOTICE OF REMOVAL

           COMES NOW Bilal Mamedov, one of the Defendants in the above entitled and numbered

cause, and pursuant to 28 U.S.C. §§ 1332, 1441, and 1446, and without waiving any of his

defenses, hereby gives Notice of Removal of this case from the 285th Judicial District Court,

Bexar County, Texas, to the United States District Court for the Western District of Texas,

San Antonio Division, and shows unto the Court as follows:

                                                       I.
                                                 INTRODUCTION

           1.        On or about April 16, 2020, Defendant Bilal Mamedov (“Defendant Mamedov”)

    was served with Plaintiff’s Original Petition and Application for Temporary Restraining Order

    and Request for Temporary Injunction filed in the 285th Judicial District in Bexar County, Texas,

    Cause No. 2020CI06408. On or about April 10, 2020, Defendant Boskurt Transport, Inc.

    (“Defendant Boskurt”) was served with said petition as well and consents to this removal. On

    May 8, 2020, Defendants filed their Original Answer to Plaintiff’s Original Petition and

    Application for Temporary Restraining Order, Jury Demand, and Request for Disclosure in State

    District Court. Plaintiff alleges personal injuries arising out a motor vehicle accident that occurred

    on or about January 26, 20202 of IH-10 East in San Antonio, Texas. 1 Plaintiff alleges Defendant


1
    See Plaintiff’s Original Petition attached hereto as Exhibit C-1.

Defendants’ Notice of Removal                                                                       Page 1
5802-339/#628328
                Case 5:20-cv-00592 Document 1 Filed 05/15/20 Page 2 of 41




    Mamedov, operating a tractor-trailer owned by Defendant Boskurt, was negligent in merging into

    Plaintiff’s lane and colliding with Plaintiff’s vehicle. 2 Further, Plaintiff alleges a myriad of direct

    negligence claims against Defendant Boskurt and respondeat superior. Defendant Boskurt is the

    employer of Defendant Mamedov and owner of the tractor-trailer involved in the January 26,

    2020 accident that forms the basis of Plaintiff’s suit. 3 Plaintiff seeks over $1,000,000 dollars in

    actual damages as a result of the personal injuries allegedly sustained in the incident. 4

           2.      Defendant Mamedov files this Notice of Removal within 30-days of its receipt of

Plaintiff’s Original Petition pursuant to 28 U.S.C. § 1446 (b)(1), and Defendant Boskurt consents

to the removal.

                                                II.
                                        BASIS FOR REMOVAL

           3.      Removal is proper in this case pursuant to 28 U.S.C. § 1332(a) because there is

complete diversity between the parties and the amount in controversy exceeds $75,000, excluding

interest and costs.

           4.      Plaintiff Nicolas A. Ferry alleges to be an individual residing in the State of

Texas. 5

           5.      Defendant Bilal Mamedov is an individual residing in the State of Kentucky. 6

           6.      Defendant Boskurt Transport, Inc. is a foreign corporation with its principal place

of business in Louisville, Kentucky. Defendant Boskurt is considered to be a citizen of the State

of Kentucky for purposes of diversity jurisdiction. 7



2
  See Exhibit C-1, at paragraph 6.
3
  See Exhibit C-5, at paragraph 7.
4
  See Exhibit C-1 at paragraph 22.
5
  See Exhibit C-1, at paragraph 2.
6
  See Exhibit C-5 at paragraph 3.
7
  See Exhibit C-5 at paragraph 4.

Defendants’ Notice of Removal                                                                        Page 2
5802-339/#628328
                 Case 5:20-cv-00592 Document 1 Filed 05/15/20 Page 3 of 41




           7.        Plaintiffs allege that the amount in controversy exceeds $1,000,000, excluding

interest and costs.8

                                                      V.
                                                 JURY DEMAND

           8.        A jury demand has been filed in the State Court action. 9

                                  VI.
        DOCUMENTS FILED WITH THIS NOTICE IN SUPPORT OF REMOVAL

           9.        Defendant hereby files the following documents with the Court:

                    Exhibit A:        Civil Cover Sheet

                    Exhibit B:        List of Parties and Counsel

                    Exhibit C:        Index of State Court Documents

                    Exhibit D:        Notice to State Court of Removal to Federal Court

           10.      Promptly after filing this Notice of Removal, Defendant Mamedov will file a

Notice of Removal to Federal Court with the 285th Judicial District Court, Bexar County,

Texas, as required by 28 U.S.C. § 1446(d).

                                                      VII.
                                                   CONCLUSION

           WHEREFORE, PREMISES CONSIDERED, Defendant Bilal Mamedov removes this

case from the 285th Judicial District Court of Bexar County, Texas, to the United States District

Court for the Western District of Texas, San Antonio Division.




8
    See Exhibit C-1 at paragraph 22-23.
9
    See Exhibit C-1 at Section X. Request for Jury Trial.

Defendants’ Notice of Removal                                                                Page 3
5802-339/#628328
              Case 5:20-cv-00592 Document 1 Filed 05/15/20 Page 4 of 41




                                          Respectfully submitted,

                                          PLUNKETT, GRIESENBECK & MIMARI, INC.
                                          1635 N.E. Loop 410, Suite 900
                                          San Antonio, Texas 78209
                                          Telephone: (210) 734-7092
                                          Facsimile: (210) 734-0379
                                          Email: nmimari@pg-law.com
                                          Email: hdominguez@pg-law.com


                                          ____________________________________
                                          NIK A. MIMARI
                                          State Bar No. 24013169
                                          HANNAH M. DOMINGUEZ
                                          State Bar No. 24096271

                                          ATTORNEYS FOR DEFENDANT



                                CERTIFICATE OF SERVICE

       A true and correct copy of Defendant, Bilal Mamedov’s Notice of Removal was served
via the Court's EC/MCF electronic filing services, certified mail, return, receipt requested,
facsimile and/or electronic mail on the following counsel on this 15th day of May 2020:

        Paula A. Wyatt                                   e-serve@wyattlawfirm.com
        Gavin McInnis
        Louis Durbin
        Wyatt Law Firm, LTD
        Oakwell Farms Business Center
        21 Lynn Batts Lanes, Suite 10
        San Antonio, TX 78218



                                                ___________________________________
                                                Nik A. Mimari




Defendants’ Notice of Removal                                                          Page 4
5802-339/#628328
                                        Case 5:20-cv-00592 Document 1 Filed 05/15/20 Page 5 of 41
-6 5HY         &,9,/&29(56+((7
7KH-6FLYLOFRYHUVKHHWDQGWKHLQIRUPDWLRQFRQWDLQHGKHUHLQQHLWKHUUHSODFHQRUVXSSOHPHQWWKHILOLQJDQGVHUYLFHRISOHDGLQJVRURWKHUSDSHUVDVUHTXLUHGE\ODZH[FHSWDV
SURYLGHGE\ORFDOUXOHVRIFRXUW7KLVIRUPDSSURYHGE\WKH-XGLFLDO&RQIHUHQFHRIWKH8QLWHG6WDWHVLQ6HSWHPEHULVUHTXLUHGIRUWKHXVHRIWKH&OHUNRI&RXUWIRUWKH
SXUSRVHRILQLWLDWLQJWKHFLYLOGRFNHWVKHHW(SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

, D      3/$,17,))6                                                                                           '()(1'$176
           NICOLAS A. FERRY                                                                                     BILAL MAMEDOV and BOSKURT TRANSPORT, INC.

     E &RXQW\RI5HVLGHQFHRI)LUVW/LVWHG3ODLQWLII         BEXAR                                          &RXQW\RI5HVLGHQFHRI)LUVW/LVWHG'HIHQGDQW
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                        (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                               127(          ,1/$1'&21'(01$7,21&$6(686(7+(/2&$7,212)
                                                                                                                              7+(75$&72)/$1',192/9('
                                                                                                                  
     F $WWRUQH\V(Firm Name, Address, and Telephone Number)                                                 $WWRUQH\V(If Known)
Paula A. Wyatt, Wyatt Law Firm, Ltd, 21 Lynn Batts Lane, Suite 10, San                                       Nik A. Mimari, Plunkett Griesenbeck & Mimari, Inc., 1635 NE Loop
Antonio, TX 78218; (210) 340-5550; (210) 340-5581 FAX                                                        410, Suite 900, San Antonio, TX 78209; (210) 734-7092; (210)
Email: e-serve@wyattlawfirm.com                                                                              734-0379 FAX; Email: nmimari@pg-law.com

,,%$6,62)-85,6',&7,21(Place an “X” in One Box Only)                                     ,,,&,7,=(16+,32)35,1&,3$/3$57,(6 (Place an “X” in One Box for Plaintiff
                                                                                                           (For Diversity Cases Only)                                                               and One Box for Defendant)
u  86*RYHUQPHQW                 u  )HGHUDO4XHVWLRQ                                        37) '()         37)  '()
        3ODLQWLII                            (U.S. Government Not a Party)                         &LWL]HQRI7KLV6WDWH                              u     u    ,QFRUSRUDWHGor3ULQFLSDO3ODFH                             u     u 
                                                                                                                                                                    RI%XVLQHVV,Q7KLV6WDWH

u  86*RYHUQPHQW                 u  'LYHUVLW\                                               &LWL]HQRI$QRWKHU6WDWH                  u          u        ,QFRUSRUDWHGand3ULQFLSDO3ODFH                   u          u 
        'HIHQGDQW                            (Indicate Citizenship of Parties in Item III)                                                                             RI%XVLQHVV,Q$QRWKHU6WDWH

                                                                                                   &LWL]HQRU6XEMHFWRID                   u          u        )RUHLJQ1DWLRQ                                     u          u 
                                                                                                   )RUHLJQ&RXQWU\
,91$785(2)68,7(Place an “X” in One Box Only)                                                                                                        &OLFNKHUHIRU1DWXUHRI6XLW&RGH'HVFULSWLRQV
           &2175$&7                                            72576                                  )25)(,785(3(1$/7<                                    %$1.5837&<                                27+(567$787(6
u   ,QVXUDQFH                    3(5621$/,1-85<            3(5621$/,1-85<         u 'UXJ5HODWHG6HL]XUH                    u $SSHDO86&                      u )DOVH&ODLPV$FW
u   0DULQH                       u $LUSODQH                  u 3HUVRQDO,QMXU\           RI3URSHUW\86&                 u :LWKGUDZDO                             u 4XL7DP 86&
u   0LOOHU$FW                   u $LUSODQH3URGXFW                  3URGXFW/LDELOLW\   u 2WKHU                                        86&                                  D
u   1HJRWLDEOH,QVWUXPHQW                 /LDELOLW\            u +HDOWK&DUH                                                                                                       u 6WDWH5HDSSRUWLRQPHQW
u   5HFRYHU\RI2YHUSD\PHQW      u $VVDXOW/LEHO                   3KDUPDFHXWLFDO                                                        3523(57<5,*+76                           u $QWLWUXVW
        (QIRUFHPHQWRI-XGJPHQW             6ODQGHU                      3HUVRQDO,QMXU\                                                    u &RS\ULJKWV                             u %DQNVDQG%DQNLQJ
u   0HGLFDUH$FW                 u )HGHUDO(PSOR\HUV¶                3URGXFW/LDELOLW\                                                  u 3DWHQW                                 u &RPPHUFH
u   5HFRYHU\RI'HIDXOWHG                 /LDELOLW\            u $VEHVWRV3HUVRQDO                                                     u 3DWHQW$EEUHYLDWHG                   u 'HSRUWDWLRQ
       6WXGHQW/RDQV                u 0DULQH                            ,QMXU\3URGXFW                                                      1HZ'UXJ$SSOLFDWLRQ                u 5DFNHWHHU,QIOXHQFHGDQG
        ([FOXGHV9HWHUDQV           u 0DULQH3URGXFW                    /LDELOLW\                                                         u 7UDGHPDUN                                   &RUUXSW2UJDQL]DWLRQV
u   5HFRYHU\RI2YHUSD\PHQW               /LDELOLW\             3(5621$/3523(57<                      /$%25                               62&,$/6(&85,7<                            u &RQVXPHU&UHGLW
       RI9HWHUDQ¶V%HQHILWV        u 0RWRU9HKLFOH             u 2WKHU)UDXG             u )DLU/DERU6WDQGDUGV                    u +,$ II                                  86&RU
u   6WRFNKROGHUV¶6XLWV          u 0RWRU9HKLFOH             u 7UXWKLQ/HQGLQJ             $FW                                    u %ODFN/XQJ                         u 7HOHSKRQH&RQVXPHU
u   2WKHU&RQWUDFW                        3URGXFW/LDELOLW\     u 2WKHU3HUVRQDO          u /DERU0DQDJHPHQW                        u ',:&',::  J                            3URWHFWLRQ$FW
u   &RQWUDFW3URGXFW/LDELOLW\   u 2WKHU3HUVRQDO                    3URSHUW\'DPDJH           5HODWLRQV                              u 66,'7LWOH;9,                         u &DEOH6DW79
u   )UDQFKLVH                             ,QMXU\                u 3URSHUW\'DPDJH         u 5DLOZD\/DERU$FW                       u 56,  J                             u 6HFXULWLHV&RPPRGLWLHV
                                     u 3HUVRQDO,QMXU\                 3URGXFW/LDELOLW\    u )DPLO\DQG0HGLFDO                                                                        ([FKDQJH
                                              0HGLFDO0DOSUDFWLFH                                      /HDYH$FW                                                                           u 2WKHU6WDWXWRU\$FWLRQV
       5($/3523(57<                     &,9,/5,*+76            35,621(53(7,7,216          u 2WKHU/DERU/LWLJDWLRQ                    )('(5$/7$;68,76                          u $JULFXOWXUDO$FWV
u   /DQG&RQGHPQDWLRQ            u 2WKHU&LYLO5LJKWV           +DEHDV&RUSXV             u (PSOR\HH5HWLUHPHQW                     u 7D[HV 863ODLQWLII                  u (QYLURQPHQWDO0DWWHUV
u   )RUHFORVXUH                  u 9RWLQJ                    u $OLHQ'HWDLQHH               ,QFRPH6HFXULW\$FW                          RU'HIHQGDQW                          u )UHHGRPRI,QIRUPDWLRQ
u   5HQW/HDVH (MHFWPHQW       u (PSOR\PHQW                u 0RWLRQVWR9DFDWH                                                     u ,56²7KLUG3DUW\                             $FW
u   7RUWVWR/DQG                u +RXVLQJ                        6HQWHQFH                                                                  86&                           u $UELWUDWLRQ
u   7RUW3URGXFW/LDELOLW\                $FFRPPRGDWLRQV        u *HQHUDO                                                                                                            u $GPLQLVWUDWLYH3URFHGXUH
u   $OO2WKHU5HDO3URSHUW\      u $PHUZ'LVDELOLWLHV    u 'HDWK3HQDOW\                    ,00,*5$7,21                                                                            $FW5HYLHZRU$SSHDORI
                                              (PSOR\PHQW               2WKHU                     u 1DWXUDOL]DWLRQ$SSOLFDWLRQ                                                                $JHQF\'HFLVLRQ
                                     u $PHUZ'LVDELOLWLHV    u 0DQGDPXV 2WKHU        u 2WKHU,PPLJUDWLRQ                                                                    u &RQVWLWXWLRQDOLW\RI
                                              2WKHU                 u &LYLO5LJKWV              $FWLRQV                                                                                6WDWH6WDWXWHV
                                     u (GXFDWLRQ                 u 3ULVRQ&RQGLWLRQ
                                                                     u &LYLO'HWDLQHH
                                                                           &RQGLWLRQVRI
                                                                           &RQILQHPHQW
925,*,1(Place an “X” in One Box Only)
u  2ULJLQDO             u  5HPRYHGIURP                u         5HPDQGHGIURP           u  5HLQVWDWHGRU              u  7UDQVIHUUHGIURP
                                                                                                                                                u  0XOWLGLVWULFW                                          u 0XOWLGLVWULFW
    3URFHHGLQJ               6WDWH&RXUW                             $SSHOODWH&RXUW             5HRSHQHG                        $QRWKHU'LVWULFW       /LWLJDWLRQ                                          /LWLJDWLRQ
                                                                                                                       (specify)                        7UDQVIHU                                              'LUHFW)LOH
                                         &LWHWKH86&LYLO6WDWXWHXQGHUZKLFK\RXDUHILOLQJ(Do not cite jurisdictional statutes unless diversity)
                                         
9,&$86(2)$&7,21                     %ULHIGHVFULSWLRQRIFDXVH

9,,5(48(67(',1    u &+(&.,)7+,6,6$&/$66$&7,21                                                '(0$1'                                                 &+(&.<(6RQO\LIGHPDQGHGLQFRPSODLQW
&203/$,17      81'(558/()5&Y3                                                                                                               -85<'(0$1'         u <HV      u 1R
9,,,5(/$7('&$6( 6
                       (See instructions):
,)$1<                           -8'*(                                                                                                      '2&.(7180%(5
'$7(                                                                    6,*1$785(2)$77251(<2)5(&25'
05/15/2020                                                             /s/ Nik A. Mimari
)252)),&(86(21/<

    5(&(,37                     $02817                                   $33/<,1*,)3                                          -8'*(                                       0$*-8'*(

                                                                                             EXHIBIT A
              Case 5:20-cv-00592 Document 1 Filed 05/15/20 Page 6 of 41




                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE WESTERN DISTRICT OF TEXAS
                                    SAN ANTONIO DIVISION

NICOLAS A. FERRY,                                       §
                                                        §
        Plaintiff,                                      §
                                                        §
vs.                                                     §            CIVIL ACTION NO.____________
                                                        §
BILAL MAMEDOV AND                                       §
BOSKURT TRANSPORT, INC.,                                §
                                                        §
        Defendants.                                     §


                              EXHIBIT B
           TO NOTICE OF REMOVAL: LIST OF PARTIES AND COUNSEL


 NO.       PARTY                                          COUNSEL
 1.        PLAINTIFF:                                     Paula A. Wyatt
           NICOLAS A. FERRY                               State Bar No. 10541400
                                                          Gavin McInnis
                                                          State Bar No. 13679800
                                                          Louis Durbin
                                                          State Bar No. 24078448
                                                          WYATT LAW FIRM
                                                          Oakwell Farms Business Center
                                                          21 Lynn Batts Lane, Suite 10
                                                          San Antonio, Texas 78218
                                                          210-340-5550 – phone
                                                          210-340-5581 – fax
                                                          e-service@wyattlawfirm.com
 2.        DEFENDANT:                                     Nik A. Mimari
           BILAL MAMEDOV                                  State Bar No. 24013169
                                                          Hannah M. Dominguez
                                                          State Bar No. 24096271
                                                          PLUNKETT, GRIESENBECK & MIMARI, INC.
                                                          1635 N. E. Loop 410, Suite 900
                                                          San Antonio, Texas 78209
                                                          210-734-7092 – phone
                                                          210-734-0379 – fax
                                                          nmimari@pg-law.com
                                                          hdominguez@pg-law.com


Ex B, List of Parties and Counsel to Defendant Clinique’s Notice of Removal                      Page 1
5802-339/#628593
              Case 5:20-cv-00592 Document 1 Filed 05/15/20 Page 7 of 41




 3.        DEFENDANT:                                     Nik A. Mimari
           BOSKURT TRANSPORT, INC.                        State Bar No. 24013169
                                                          Hannah M. Dominguez
                                                          State Bar No. 24096271
                                                          PLUNKETT, GRIESENBECK & MIMARI, INC.
                                                          1635 N. E. Loop 410, Suite 900
                                                          San Antonio, Texas 78209
                                                          210-734-7092 – phone
                                                          210-734-0379 – fax
                                                          nmimari@pg-law.com
                                                          hdominguez@pg-law.com




Ex B, List of Parties and Counsel to Defendant Clinique’s Notice of Removal                      Page 2
5802-339/#628593
              Case 5:20-cv-00592 Document 1 Filed 05/15/20 Page 8 of 41




                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE WESTERN DISTRICT OF TEXAS
                                    SAN ANTONIO DIVISION

NICOLAS A. FERRY,                                       §
                                                        §
        Plaintiff,                                      §
                                                        §
vs.                                                     §            CIVIL ACTION NO.____________
                                                        §
BILAL MAMEDOV AND                                       §
BOSKURT TRANSPORT, INC.,                                §
                                                        §
        Defendants.                                     §



                                       EXHIBIT C
                           INDEX OF STATE COURT DOCUMENTS

                                      CAUSE NO. 2020CI06408
                                        NICOLAS A. FERRY
                                                   vs.
                                      BILAL MAMEDOV AND
                                    BOSKURT TRANSPORT, INC.
                                      In the 285th District Court
                                         Bexar County, Texas

 EXH       STATE COURT DOCUMENTS                                                         DATE
 C-1       Plaintiff’s Original Petition and Application for Temporary Restraining       03-30-20
           Order and Request for Temporary Injunction
 C-2       Temporary Restraining Order and Setting of Temporary Injunction Hearing       03-31-20
 C-3       Citation and Return of Service to Boskurt Transport, LLC                      04-06-20
 C-4       Citation to Bilal Mamedov                                                     04-06-20
 C-5       Original Answer of Bilal Mamedov and Boskurt Transport, Inc.,                 05-08-20
           Application for Temporary Restraining Order, Jury Demand and Request
           for Disclosure.




Ex B, List of Parties and Counsel to Defendant Clinique’s Notice of Removal                  Page 1
5802-339/#628593
Case 5:20-cv-00592 Document 1 Filed 05/15/20 Page 9 of 41




                      EXHIBIT C-1
Case 5:20-cv-00592 Document 1 Filed 05/15/20 Page 10 of 41




                       EXHIBIT C-1
Case 5:20-cv-00592 Document 1 Filed 05/15/20 Page 11 of 41




                       EXHIBIT C-1
Case 5:20-cv-00592 Document 1 Filed 05/15/20 Page 12 of 41




                       EXHIBIT C-1
Case 5:20-cv-00592 Document 1 Filed 05/15/20 Page 13 of 41




                       EXHIBIT C-1
Case 5:20-cv-00592 Document 1 Filed 05/15/20 Page 14 of 41




                       EXHIBIT C-1
Case 5:20-cv-00592 Document 1 Filed 05/15/20 Page 15 of 41




                       EXHIBIT C-1
Case 5:20-cv-00592 Document 1 Filed 05/15/20 Page 16 of 41




                       EXHIBIT C-1
Case 5:20-cv-00592 Document 1 Filed 05/15/20 Page 17 of 41




                       EXHIBIT C-1
Case 5:20-cv-00592 Document 1 Filed 05/15/20 Page 18 of 41




                       EXHIBIT C-1
Case 5:20-cv-00592 Document 1 Filed 05/15/20 Page 19 of 41




                       EXHIBIT C-1
Case 5:20-cv-00592 Document 1 Filed 05/15/20 Page 20 of 41




                       EXHIBIT C-1
                           Case 5:20-cv-00592 Document 1 Filed 05/15/20 Page 21 of 41




                                                  CAUSE NO. ___________

                  NICOLAS A. FERRY,                                §               IN THE DISTRICT COURT
                                                                   §
                                Plaintiff,                         §
                                                                   §
                  v.                                               §                ____ JUDICIAL DISTRICT
                                                                   §
                  BILAL MAMEDOV AND                                §
                  BOSKURT TRANSPORT, INC.,                         §
                                                                   §
                            Defendants.                            §               BEXAR COUNTY, TEXAS

                              TEMPORARY RESTRAINING ORDER AND SETTING OF
                                    TEMPORARY INJUNCTION HEARING

                       On the date written below came on to be considered Plaintiff’s Application for Temporary

              Restraining Order. After reviewing the documents on file, the Court is of the opinion that it clearly

              appears that Plaintiff is entitled to a Temporary Restraining Order to immediately deter Defendant

              from altering, repairing, moving, modifying, damaging, destroying, conveying, transferring, or in

              any way changing the condition of the subject vehicle involved in the incident that occurred on

              January 26, 2020 and that if the commission of said acts is not immediately restrained, Plaintiff

              will suffer irreparable injury, to wit: destruction of relevant and material evidence regarding the

              prosecution of the personal injury claims of Plaintiff.

                       It is therefore ORDERED that Respondents/Defendants are hereby enjoined from altering,

              repairing, moving, modifying, damaging, destroying, conveying, transferring, or in any way

              changing the condition of any material evidence related to the incident including:

                          a. the tractor/truck that was involved in the subject incident.
                          b. any and all of the remains of the vehicle and trailer, including tires, the engine
                             electronic control module (ECM), tachograph, and any ancillary devices involved
                             in the incident which occurred on January 26, 2020;
                          c. any driver logs and records of duty status for the two years preceding the date of
                             the incident;




                                                               1
                                                        EXHIBIT C-2
Unofficial Copy
                          Case 5:20-cv-00592 Document 1 Filed 05/15/20 Page 22 of 41




                         d. any data relating to the electronic control module (ECM), black box, any onboard
                            computer or other engine computer for the truck involved in the incident for the
                            day of the incident and the two years preceding the incident;
                         e. the actual electronic control module, black box, onboard computer, or other engine
                            computer containing the data referred to in the preceding paragraph;
                         f. any computerized tracking information, including GPS and radar records for the
                            driver and/or the tractor-trailer, including satellite tracking, driver messaging,
                            dispatcher’s sheets, registers, and other records pertaining to movement of the
                            tractor or trailer involved in the incident for the two (2) year period prior to the
                            incident;
                         g. any and all communication devices such as, but not limited to, cell phones and
                            Qualcomm messaging systems, which were in possession of the driver and
                            company personnel involved in the incident, including calls, text messages, SMS,
                            MMS, emails, and any other uses of the communication devices;
                         h. any data and/or video event recording technology data and records (such as
                            SmartDrive or any other similar event recording system).

                     It is further ORDERED that a hearing on Movant/Plaintiff’s Application for a Temporary

              Injunction be set in the presiding court, Room 109 of the Bexar County Courthouse, on the _____

              day of ______________________, 2020 at _________ __.m.

                     It is further ORDERED that Respondent/Defendant be cited to appear and show cause why

              a Temporary Injunction should not be issued enjoining the Respondent/Defendant from altering,

              repairing, modifying, damaging, destroying, or in any way changing the condition of the subject

              vehicle, relevant to the incident, including that enumerated above and herein until at least such

              time as Movant/Plaintiff has a full opportunity to inspect, measure, survey, photograph, videotape,

              copy and examine same and additionally for the duration of this litigation as necessary.

                     It is further ORDERED that the Clerk shall forthwith on the filling by Plaintiff of the bond

              hereinafter required and in approving the same according to the law, issue a temporary restraining

              order in conformity with the law and the terms of this Order. This Order shall not be effective

              unless and until Plaintiff execute and file with the Clerk a bond in conformity with the law, in the

              amount of $__________.


                                                               2
                                                        EXHIBIT C-2
Unofficial Copy
                      Case 5:20-cv-00592 Document 1 Filed 05/15/20 Page 23 of 41




                  SIGNED this _______day of ___________, 2020.



                                                                 _________________________
                                                                 JUDGE PRESIDING




                  APPROVED AS TO FORM

                  _______________________
                  Paula A. Wyatt
                  State Bar No. 10541400
                  Louis Durbin
                  State Bar No. 24078448
                  WYATT LAW FIRM, LTD.
                  21 Lynn Batts Lane, Ste. 10
                  San Antonio, TX. 78218
                  Telephone: (210) 340-5550
                  Facsimile: (210) 340-5581
                  e-serve@wyattlawfirm.com




                                                     3
                                                EXHIBIT C-2
Unofficial Copy
 FILED
 5/5/2020 2:21 PM            Case   5:20-cv-00592 Document 1 Filed 05/15/20 Page 24 of 41
 Mary Angie Garcia
 Bexar County District Clerk
 Accepted By: Michael Yanas




                                                     EXHIBIT C-3
Unofficial Copy
                  Case 5:20-cv-00592 Document 1 Filed 05/15/20 Page 25 of 41




                                         EXHIBIT C-3
Unofficial Copy
 FILED
 5/5/2020 2:21 PM            Case   5:20-cv-00592 Document 1 Filed 05/15/20 Page 26 of 41
 Mary Angie Garcia
 Bexar County District Clerk
 Accepted By: Michael Yanas




                                                     EXHIBIT C-4
Unofficial Copy
                  Case 5:20-cv-00592 Document 1 Filed 05/15/20 Page 27 of 41




                                         EXHIBIT C-4
Unofficial Copy
                  Case 5:20-cv-00592 Document 1 Filed 05/15/20 Page 28 of 41




                                         EXHIBIT C-4
Unofficial Copy
                  Case 5:20-cv-00592 Document 1 Filed 05/15/20 Page 29 of 41




                                         EXHIBIT C-4
Unofficial Copy
                  Case 5:20-cv-00592 Document 1 Filed 05/15/20 Page 30 of 41




                                         EXHIBIT C-4
Unofficial Copy
FILED
5/8/2020 2:56 PM               Case 5:20-cv-00592 Document 1 Filed 05/15/20 Page 31 of 41
Mary Angie Garcia
Bexar County District Clerk
Accepted By: Leticia Leija


                                                    CAUSE NO. 2020CI06408

               NICOLAS A. FERRY                                    §          IN THE DISTRICT COURT
                    Plaintiff,                                     §
                                                                   §
               v.                                                  §          285TH JUDICIAL DISTRICT
                                                                   §
               BILAL MAMEDOV AND                                   §
               BOSKURT TRANSPORT, INC.                             §
                    Defendants.                                    §          BEXAR COUNTY, TEXAS

                DEFENDANTS’ ORIGINAL ANSWER TO PLAINTIFF’S ORIGINAL PETITION AND
                        APPLICATION FOR TEMPORARY RESTRAINING ORDER,
                           JURY DEMAND AND REQUEST FOR DISCLOSURE

               TO THE HONORABLE JUDGE OF SAID COURT:

                         Now come BILAL MAMEDOV AND BOSKURT TRANSPORT, INC., Defendants in the

               above entitled and numbered cause, and do make and file this their Original Answer to Plaintiff’s

               Original Petition and Application for Temporary Restraining Order, Jury Demand and Request

               for Disclosure, and for same would respectfully show the Court as follows:

                                                        I.
                              DISCOVERY, PARTIES, AND VENUE ADMISSIONS AND DENIALS

               1.        Under Section 1, paragraph 1 of Plaintiff’s Original Petition, Defendants do not dispute the

               level of discovery proposed, but deny discovery should be conducted under the Texas Rules of

               Civil Procedure.

               2.        Under Section II, paragraph 1 of Plaintiff’s Original Petition, Defendants are without

               sufficient information to admit or deny that Plaintiff, Nicolas A. Ferry, is a resident of San Antonio,

               Bexar County, Texas.

               3.        Under Section II, paragraph 2 of Plaintiff’s Original Petition, Defendant Bilal Mamedov is

               a proper party and resident of Louisville, Kentucky.




               Defendants’ Original Answer                                                                    Page 1
               5802-339/#628169

                                                           EXHIBIT C-5
                Case 5:20-cv-00592 Document 1 Filed 05/15/20 Page 32 of 41




4.        Under Section II, paragraph 4 of Plaintiff’s Original Petition, Defendant Boskurt Transport,

Inc. is a proper party to suit. Defendant Boskurt Transport is a Kentucky company with its principal

place of business in Louisville, Kentucky.

5.        Under Section III., paragraph 5 of Plaintiff’s Original Petition, Defendants do not dispute

State court jurisdiction and venue, but maintain diversity exists that also makes Federal subject

matter jurisdiction appropriate as well.

                                            II.
                              FACTUAL ALLEGATIONS AND DENIALS

6.        Under Section IV., paragraph 6 of Plaintiff’s Original Petition, Defendants admit that

Defendant Mamedov was operating a 2018 Kwic-Loc tractor/trailer combination, owned and

operated on behalf of Defendant Boskurt Transport, but deny the remaining factual allegations of

this paragraph.

                                 III.
        AGENCY AND RESPONDEAT SUPERIOR ALLEGATIONS AND DENIALS

7.        Under Section V., paragraph 7 of Plaintiff’s Original Petition, Defendants admit the factual

allegations contained therein.

8.        Under Section V., paragraph 8 of Plaintiff’s Original Petition, Defendants admit the factual

allegations contained therein.

9.        Under Section V., paragraph 9 of Plaintiff’s Original Petition, Defendants admit the factual

allegations contained therein.

10.       Under Section V., paragraph 10 of Plaintiff’s Original Petition, Defendants admit the

factual allegations contained therein.

11.       Under Section V., paragraph 11 of Plaintiff’s Original Petition, Defendants deny the

allegations contained therein.



Defendants’ Original Answer                                                                   Page 2
5802-339/#628169

                                            EXHIBIT C-5
                Case 5:20-cv-00592 Document 1 Filed 05/15/20 Page 33 of 41




                                             IV.
                              NEGLIGENCE ALLEGATIONS AND DENIALS

12.       Under Section VI., paragraph 12 of Plaintiff’s Original Petition, Defendants deny they

owed a duty to Plaintiff.

13.       Under Section VI., paragraph 13 of Plaintiff’s Original Petition, Defendants deny

Defendant Mamedov breached his duties to Plaintiff and was negligent and negligent per se.

14.       Under Section VI., paragraph 13a. of Plaintiff’s Original Petition, Defendants deny

Defendant Mamedov failed to keep a proper lookout.

15.       Under Section VI., paragraph 13b. of Plaintiff’s Original Petition, Defendants deny

Defendant Mamedov moved from his lane of travel when it could not be safely made.

16.       Under Section VI., paragraph 13c. of Plaintiff’s Original Petition, Defendants deny

Defendant Mamedov failed to take timely or proper evasive action to avoid the collision in

question.

17.       Under Section VI., paragraph 13d. of Plaintiff’s Original Petition, Defendants deny

Defendant Mamedov failed to maintain one lane of travel.

18.       Under Section VI., paragraph 13e. of Plaintiff’s Original Petition, Defendants deny

Defendant Mamedov failed to pay proper attention.

19.       Under Section VI., paragraph 13f. of Plaintiff’s Original Petition, Defendants deny

Defendant Mamedov failed to control the subject vehicle so that a collision would not occur.

20.       Under Section VI., paragraph 14 of Plaintiff’s Original Petition, Defendants are without

sufficient information to admit or deny Plaintiff’s allegations contained therein, but deny they were

negligent.




Defendants’ Original Answer                                                                  Page 3
5802-339/#628169

                                          EXHIBIT C-5
                Case 5:20-cv-00592 Document 1 Filed 05/15/20 Page 34 of 41




21.       Under Section VI., paragraph 15 of Plaintiff’s Original Petition, Defendants deny

Defendant Boskurt Transport breached any duties alleged by Plaintiff and deny it knew or should

have known that Defendant Mamedov was not a capable, qualified and knowledgeable driver.

22.       Under Section VI., paragraph 16 of Plaintiff’s Original Petition, Defendants deny

Defendant Boskurt Transport breached any duties alleged by Plaintiff and deny it failed to properly

qualify Defendant Mamedov as a commercial motor vehicle operator.

23.       Under Section VI., paragraph 17 of Plaintiff’s Original Petition, Defendants deny

Defendant Boskurt Transport breached any duties alleged by Plaintiff and deny it failed to provide

necessary training for Defendant Mamedov to operate his vehicle in a safe manner and in

conformity with the requirements of the law.

24.       Under Section VI., paragraph 18 of Plaintiff’s Original Petition, Defendants deny

Defendant Boskurt Transport breached any duties alleged by Plaintiff and deny it failed to

supervise Defendant Mamedov and to adopt, implement and enforce safety policies and procedures

to ensure that he operated his vehicle in a safe manner and could accomplish his work assignments

in a safe manner.

25.       Under Section VI., paragraph 19 of Plaintiff’s Original Petition, Defendants deny they were

negligent and/or negligent per se and that any acts or omissions on their part proximately and

substantially caused the occurrence made the basis of this action, and the personal injuries and

damages allegedly sustained by Plaintiff.

26.       Under Section VI., paragraph 20 of Plaintiff’s Original Petition, Defendants deny

Defendants were negligent and a proximate cause of Plaintiff’s alleged damages, but Defendants

are without sufficient information to admit or deny that Plaintiff has sustained damages far in

excess of the minimum jurisdictional limits of this Court.



Defendants’ Original Answer                                                                  Page 4
5802-339/#628169

                                            EXHIBIT C-5
                Case 5:20-cv-00592 Document 1 Filed 05/15/20 Page 35 of 41




                                            V.
                              DAMAGES ALLEGATIONS AND DENIALS

27.       Under Section VII., paragraph 21 of Plaintiff’s Original Petition, Defendants deny they

were negligent and a direct and proximate cause of Plaintiff’s alleged damages. Defendants are

without sufficient information to admit or deny Plaintiff suffered severe personal injuries, pain,

suffering, mental anguish, disability, impairment and disfigurement, lost wages, lost earning

capacity, and incurred reasonable and necessary medical expenses for the care of his alleged

injuries. Defendants are without sufficient information to admit or deny Plaintiff’s alleged injuries

will continue into the future. Defendants are without sufficient information to admit or deny

Plaintiff will incur future medical expenses. Defendants are without sufficient information to admit

or deny Plaintiff’s alleged amount of damages exceeds the minimum jurisdictional limit of this

Court.

28.       Under Section VII., paragraph 22 of Plaintiff’s Original Petition, Defendants do not deny

Plaintiff is seeking monetary relief in excess of $1,00,000.00.

29.       Under Section VII., paragraph 23 of Plaintiff’s Original Petition, Defendants deny Plaintiff

is entitled to recover pre-judgment and post-judgment interest as allowed by law.

                                    VI.
         DENIALS TO APPLICATION FOR TEMPORARY RESTRAINING ORDER
                              AND INJUNCTION

30.       Under Section Temporary Restraining Order, Defendants deny the allegations contained in

paragraph 24 of Plaintiff’s Original Petition.

31.       Under Section Temporary Restraining Order, Defendants do not deny the allegations

contained in paragraph 25 of Plaintiff’s Original Petition.

32.       Under Section Temporary Restraining Order, Defendants deny the allegations contained in

paragraph 26 of Plaintiff’s Original Petition.


Defendants’ Original Answer                                                                   Page 5
5802-339/#628169

                                            EXHIBIT C-5
                Case 5:20-cv-00592 Document 1 Filed 05/15/20 Page 36 of 41




33.       Under Section Temporary Restraining Order, Defendants deny the allegations contained in

paragraph 27 of Plaintiff’s Original Petition.

34.       Under Section Temporary Restraining Order, Defendants deny the allegations contained in

paragraph 28 of Plaintiff’s Original Petition.

35.       Under Section Temporary Restraining Order, Defendants deny the allegations contained in

paragraph 29 of Plaintiff’s Original Petition.

36.       Under Section Temporary Restraining Order, Defendants deny the allegations contained in

paragraph 30 of Plaintiff’s Original Petition.

37.       Under Section Temporary Restraining Order, Defendants deny the allegations contained in

paragraph 31 of Plaintiff’s Original Petition.

38.       Under Section Temporary Restraining Order, Defendants deny the allegations contained in

paragraph 32 of Plaintiff’s Original Petition.

39.       Under Section Temporary Restraining Order, Defendants deny the allegations contained in

paragraph 33 of Plaintiff’s Original Petition.

40.       Under Section Temporary Injunction, there are no factual allegations contained in

Paragraphs 35–38 of Plaintiff’s Original Petition, and therefore, no responsive pleading is required.

To the extent response is deemed necessary, Defendants deny that Plaintiff is entitled to the relief

it is seeking by way of a Temporary Injunction.

                                             VII.
                              CONDITIONS PRECEDENT AND DENIALS

41.       Under Section VIII., paragraph 39 of Plaintiff’s Original Petition, Defendants deny all

conditions precedent have been performed or have occurred to support Plaintiff’s pleadings and

causes of action.




Defendants’ Original Answer                                                                  Page 6
5802-339/#628169

                                          EXHIBIT C-5
                Case 5:20-cv-00592 Document 1 Filed 05/15/20 Page 37 of 41




                                           VIII.
                                  REQUEST FOR JURY TRIAL

42.       Under Section X., paragraph 41 of Plaintiff’s Original Petition, Defendants admit that trial

of this matter should be by jury.

                                             IX.
                                    AFFIRMATIVE DEFENSES

43.       Defendants allege by way of affirmative defense, and without waiver of the foregoing, that

Plaintiff’s own negligent act and/or omissions were the sole and/or proximate cause of Plaintiff’s

alleged injuries or damages. Therefore, Defendant asserts Plaintiff’s own proportionate

responsibility and contributory negligence should be submitted to the jury for apportionment of

fault.

44.       Defendants deny that Plaintiff is entitled to any recovery. Defendants further pray for all

credit and/or offset rights at law by virtue of any settlement entered into by Plaintiff with any party

or non-party in connection with or relating to any matter pertaining to the claims asserted by

Plaintiff in Plaintiff’s Original Petition.

45.       Defendants further allege by way of affirmative defense, and without waiver of the

foregoing that Plaintiff’s recovery of medical or health care expenses, if any, incurred is limited to

the amount actually paid or incurred by or on behalf of Plaintiff pursuant to § 41.0105 of the Texas

Civil Practice & Remedies Code.

                                            IX.
                                  REQUEST FOR DISCLOSURE

46.       Pursuant to TEX. R. CIV. P. 194.2, Defendants hereby propound Request for Disclosure on

Plaintiff, Nicolas A. Ferry.




Defendants’ Original Answer                                                                    Page 7
5802-339/#628169

                                              EXHIBIT C-5
                Case 5:20-cv-00592 Document 1 Filed 05/15/20 Page 38 of 41




                                             IX.
                                        JURY DEMAND

47.       Defendants hereby demand a jury. The jury fee is being paid contemporaneously with the

filing of this Answer

          WHEREFORE, PREMISES CONSIDERED, these Defendants, BILAL MAMEDOV

AND BOSKURT TRANSPORT, INC. pray their answer be deemed good and sufficient, and all

claims by Plaintiff against these Defendants be dismissed, with prejudice, and for such other and

further relief, legal and equitable, be awarded to this Defendant.

                                              Respectfully submitted,

                                              PLUNKETT, GRIESENBECK & MIMARI, INC.
                                              1635 N. E. Loop 410, Suite 900
                                              San Antonio, Texas 78209
                                              Telephone: (210) 734-7092
                                              Telecopier: (210) 734-0379
                                              Email: nmimari@pg-law.com
                                              Email: hdominguez@pg-law.com


                                              ____________________________________
                                              NIK A. MIMARI
                                              State Bar No. 24013169
                                              HANNAH M. DOMINGUEZ
                                              State Bar No. 24096271

                                              ATTORNEYS FOR DEFENDANTS




Defendants’ Original Answer                                                              Page 8
5802-339/#628169

                                          EXHIBIT C-5
                Case 5:20-cv-00592 Document 1 Filed 05/15/20 Page 39 of 41




                                CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the above and foregoing Defendants’
Original Answer to Plaintiffs’ Original Petition and Application for Temporary Restraining Order
for Jury Demand and Request for Disclosure sent by electronic service and electronic mail to the
following counsel of record, on this the 8th day of May, 2020:

          Paula A. Wyatt
          Gavin McInnis
          Louis Durbin
          WYATT LAW FIRM, LTD
          Oakwell Farms Business Center
          21 Lynn Batts Lanes, Suite 10
          San Antonio, TX 78218


                                                   ____________________________
                                                   Hannah M. Dominguez




Defendants’ Original Answer                                                             Page 9
5802-339/#628169

                                          EXHIBIT C-5
             Case 5:20-cv-00592 Document 1 Filed 05/15/20 Page 40 of 41




                                          CAUSE NO. 2020CI06408

NICOLAS A. FERRY                                    §          IN THE DISTRICT COURT
     Plaintiff,                                     §
                                                    §
v.                                                  §          285TH JUDICIAL DISTRICT
                                                    §
BILAL MAMEDOV AND                                   §
BOSKURT TRANSPORT, INC.                             §
     Defendants.                                    §          BEXAR COUNTY, TEXAS

                   NOTICE OF REMOVAL OF STATE COURT ACTION

        PLEASE TAKE NOTICE that Defendant Bilal Mamedov filed with the clerk of the United

States District Court for the Western District of Texas, San Antonio Division, a Notice of Removal,

a copy of which is attached to and filed with this notice. This action is therefore removed to the

United States District Court, Western District of Texas, San Antonio Division as of May 15, 2020.

Defendant respectfully requests that this Court take no further action in this case unless the case is

remanded by order of the United States District Court for the Western District of Texas, San

Antonio Division.

                                                 Respectfully submitted,


                                                 PLUNKETT, GRIESENBECK & MIMARI, INC.
                                                 1635 N.E. Loop 410, Suite 900
                                                 San Antonio, Texas 78209
                                                 Telephone: (210) 734-7092
                                                 Facsimile: (210) 734-0379
                                                 Email: nmimari@pg-law.com
                                                 Email: hdominguez@pg-law.com


                                                 ____________________________________
                                                 NIK A. MIMARI
                                                 State Bar No. 24013169
                                                 HANNAH M. DOMINGUEZ
                                                 State Bar No. 24096271

                                                 ATTORNEYS FOR DEFENDANT




Notice of Removal of State Court Action                                                         Page 1
5802-339/#628635
                                               EXHIBIT D
             Case 5:20-cv-00592 Document 1 Filed 05/15/20 Page 41 of 41




                                     CERTIFICATE OF SERVICE

       A true and correct copy of Notice of Removal of State Court Action was served via the
Court's EC/MCF electronic filing services, certified mail, return, receipt requested, facsimile
and/or electronic mail on the following counsel on this the 15th day of May 2020:

        Paula A. Wyatt                                    e-serve@wyattlawfirm.com
        Gavin McInnis
        Louis Durbin
        Wyatt Law Firm, LTD
        Oakwell Farms Business Center
        21 Lynn Batts Lanes, Suite 10
        San Antonio, TX 78218


                                                 ___________________________________
                                                 Nik A. Mimari




Notice of Removal of State Court Action                                                  Page 2
5802-339/#628635
                                           EXHIBIT D
